             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:17-cr-00070-MR


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )             ORDER
                                 )
JOSEPH FRANK KORZELIUS,          )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for a modification of his sentence [Doc. 27].

     On June 7, 2017, the Defendant pleaded guilty to one count of health

care fraud, in violation of 18 U.S.C. § 1347. [Doc. 10]. On November 30,

2017, the Defendant was sentenced to a term of 24 months’ imprisonment

and three years of supervised release. [Doc. 24]. The Defendant now

requests that the Court modify the remainder of his term of imprisonment to

“some other form of punishment such as community service or pro bono

counseling….” [Doc. 27].

     The Court may reduce or modify a defendant’s sentence only under

limited circumstances.     Generally, the Court may reduce or modify a

sentence only: (1) upon motion of the Director of the Bureau of Prisons, if
certain extraordinary and compelling reasons so warrant; (2) under the

express authority of Rule 35 of the Rules of Criminal Procedure, which

provides that the Court may correct a clear error in a sentence within 14 days

after sentencing or reduce a sentence upon motion by the Government for

the defendant's substantial assistance; or (3) when a defendant is sentenced

to a term of imprisonment based upon a sentencing range that was

subsequently lowered by the United States Sentencing Commission. See

18 U.S.C. § 3582(c). None of these circumstances are applicable in the

present case. Accordingly, the Defendant's motion for a modification of his

sentence must be denied.

      Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

letter, which the Court construes as a motion for a modification of his

sentence [Doc. 27] is DENIED.

      IT IS SO ORDERED.
                                  Signed: November 6, 2018




                                       2
